Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the connector assembly shown in Figs. 7-11 (Species II) in the reply filed on January 8, 2021 is acknowledged.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 13-16 have been renumbered 12-15.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “single continuous air passage . . .  created with said air-based catheter and said air management system” and “air bladder” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the detailed description of the invention fails to describe details corresponding to the limitations of claims 4 & 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 2, 8 & 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15, 16, 11 & 12 of U.S. Patent No. 10,123,723.  although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 2, 8 & 11 are generic to all that is recited in claims 15, 16, 11 & 12 of U. S. Patent No. 10,123,723.  In other words, claims 15, 16, 11 & 12 of U. S. Patent No. 10,123,723 fully encompass the subject matter of claims 1, 2, 8 & 11 and therefore anticipate claims 1, 2, 8 & 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of claims 6 & 12 recites the limitation, “a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLoad, US 3,445,805.  McLoad discloses connector assembly that can be used for an air-based catheter, comprising: 
a transparent (col. 4, lines 42 & 43) connector body having a first end (12), a second end 914), and a lumen (15) extending between and opening at said first end and said second end; said first end being configured to connect to a catheter and said second end being configured to connect to a receptacle in communication with an air management system; 
a hydrophobic (see ‘plastic” at col. 2, line 29) cap member (19) located at said second end of said connector body; said hydrophobic cap member having an aperture opening (23) to said lumen of said connector body; and
a filter/liquid absorbing member (see “mixture” at col. 4, line 39) located within said lumen near said second end,
wherein said filter/liquid absorbing member contains a substance (see “a chemical agent” at col. 4, line 33) that changes color when exposed to liquid (col. 4, lines 30-34),
.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teugels, US 7,069,788.   Teugels shows a connector assembly (10) for an air-based catheter, comprising: 
a connector body (40) having a first end (30), a second end (20), and a lumen (42) opening at said first end and said second end; said first end being configured to connect to a catheter and said second end being configured to connect to a receptacle in communication with an air management system; said connector body being at least partially composed of a translucent material (col. 4, line 59); and 
a tubular liquid absorbing member (70) located within said lumen near said second end; said liquid absorbing member containing a substance that changes color when exposed to liquid (col. 5, lines 18-20); and
a hydrophobic (col. 1, line 47 and col. 4, lines 16-21) cap member (50) disposed at said second end of said connector body,
wherein said first end of said connector body includes a barb-shaped feature (34) that can be used for connecting to a catheter.

Claims 1 & 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton, US 4,947,861.  Hamilton discloses a connector assembly (4) for an air-based catheter, comprising:

a transparent (col. 7, lines 35-37) connector body (5) having a first end, a second end, and a connector lumen opening at said first end and said second end; said connector body being connected to said air-based catheter such that said catheter lumen and said connector lumen are in communication with each other; said connector body having a cap member (6) located at said second end of said connector body, said cap member having an aperture opening to said connector lumen; said connector body further comprising a tubular shape filter member (14) located within said connector lumen and configured to absorb fluid and change color upon contact from liquid (col. 7, lines 26-33);
wherein, said connector body is configured to engage a receptacle of an air management system so as to thereby connect said connector lumen to an air management lumen of said air management system, creating a single, continuous air passage (see Fig. 2) is created with said air based-catheter and said air management system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Delphia, US 4,095,592.  Hamilton discloses a connector assembly comprising every limitation of the claims, but does not expressly disclose the cap (mouthpiece 6) is made from hydrophobic material.  At col. 2, lines 22-27, Delphia teaches that a cap (mouthpiece 12) is preferably made from hydrophobic material (see “plastic or organic polymeric material”).  It would have been obvious to one having ordinary skill in the art to make the cap (6) of Hamilton from hydrophobic material because that is the preferred  material to make such a cap as taught by Delphia.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  MacDonald and Dabel each disclose a connector assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679